Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. Examiner thanks Applicant for the concise analysis of the prior Office Action dated 29 October 2020 (hereinafter prior Office Action) found in Applicant’s Remarks (hereinafter Remarks). The Remarks appear to assert that the modification of the teachings of Kawashima (citation in the prior Office Action) with the teachings of Sugita (citation in the prior Office Action) would render Kawashima inoperable because the recess of Kawashima cannot have a depth of 5μm or more Kawashima teaches a nanometer order nanostructure; however Examiner respectfully submits that Kawashima teaches elements that are on the same order or magnitude in size as the claimed limitations and Sugita; and therefore the teachings of Kawashima can effectively be modified by the teachings of Sugita without being inoperable.
Specifically, Kawashima teaches a nanometer order recess structure that can have a micrometer depth [0061]. Kawashima further teaches that even though the recess structure is annealed and shrinks after the annealing, the dimensions of the recess do not greatly vary [0094]. Therefore, the depth of the recess structure would still be on the order of magnitude of microns. As such, modifying Kawashima with the teaching of a recess with a depth of greater than 5μm of Sugita would not render the teaching of Kawashima inoperable. Consequently, Examiner respectfully submits that the claims of the application at hand stand properly rejected by a prima facie
The Remarks further appear to assert that Kawashima does not teach, as a single reference, the aspect ratio as claimed in newly amended claim 1 and Sugita does not appear to teach, as a single reference, forming a recess in the recited material of claim 1; however, Examiner respectfully submits that the combination of Kawashima and Sugita as discussed above and discussed in the prior Office Action teaches the limitation in question. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Consequently, Examiner respectfully submits that the claims of the application at hand stand properly rejected by a prima facie obviousness rejection.
The Remarks also appear to assert that no rationale was presented to combine the teachings of Kawashima and Sugita; however, Examiner respectfully submits that paragraph 9 on page 4 of the prior Office Action provides a motivation to combine the teachings of Kawashima and Sugita. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Consequently, Examiner respectfully submits that the claims of the application at hand stand properly rejected by a prima facie obviousness rejection.
The Remarks appear to further assert that there is no reasonable expectation of success when combining the teachings of Kawashima and Sugita; however, as discussed above, Kawashima teaches a nanometer order recess structure with a micrometer magnitude depth (i.e. 2.5μm; [0061], [0094]) and Sugita teaches Sugita provides the motivation of having a depth of 5μm or more because such a depth can result in more uniform recess depths [0009]. The facts presented in the case at hand is similar to the fact pattern presented in the case before the court in In re Merck because both cases describe prior art references that teach elements that have “structurally similar” elements. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The court found that there was an expectation of success in such a fact pattern and therefore, Examiner respectfully submits that the same finding would be made based on the facts of the case at hand. Consequently, Examiner respectfully submits that the claims of the application at hand stand properly rejected by a prima facie obviousness rejection.

/CALVIN Y CHOI/Primary Examiner, Art Unit 2812